EXAMINER'S AMENDMENT

Drawings
The drawings were received on 04/27/2022.  These drawings are acceptable. Paragraph 0037 provides support for the amendment.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 2, 7, 8, 10, 12, 17, 18, and 20 directed to species non-elected without traverse.  Accordingly, claims 2, 7, 8, 10, 12, 17, 18, and 20 have been cancelled.
Applicant’s request to withdraw the withdrawal of claims 5-6 and 15-16 has been granted because the amendment to elected species Fig.5 is acceptable. Specifically, the features of claim 5-6 and 15-16 are shown in amended elected species Fig.5. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS

2.	(canceled)
7.	(canceled)
8.	(canceled)
10.	(canceled)
12.	(canceled)
17.	(canceled)
18.	(canceled)
20.	(canceled)

Allowable Subject Matter
Claims 1, 3-6, 9, 11, 13-16, 19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
The prior art does not teach or suggest either singularly or in combination the claimed, "a first opaque passivation layer deposited over and in direct contact with the first metal traces in the first border area and formed in a nonoverlapping arrangement with respect to the first touch sensor lines on the first surface of the substrate", in combination with the other recited claim features.

Regarding claims 3-6, 9, 19, 21 and 22:
	Claims 3-6, 9, 19, 21 and 22 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
The prior art does not teach or suggest either singularly or in combination the claimed, “a first opaque passivation layer formed over and in direct contact with the first metal traces in the first border area and formed4 4881-3380-1496, v. 1Application No.: 16/785,277Docket No.: 106842046202 (P 11774USC2)in a nonoverlapping arrangement with respect to the first touch sensor lines on the first surface of the substrate", in combination with the other recited claim features.

Regarding claims 13-16, 19, 23 and 24:
Claims 13-16, 19, 23 and 24 depend on claim 11 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623